 
Interactive Investors Consulting Agreement


This consulting Agreement (the “Agreement”) is made and entered into effective
the 24th day of May, 2012 by and between Interactive Investors, Inc. (the
“Consultant”, with its principal place of business at 3736 Bee Caves Road, Suite
4-105, Austin, TX 78746 and Valor Gold Corp. (the “Client”).


Whereas, Consultant is in the business of providing services for management
consulting, business advisory, shareholder information and public relations; and


Whereas, the Client deems it to be in its best interest to retain Consultant to
render to the Client such services as may be needed; and


Whereas, Consultant is ready, willing and able to render such consulting and
advisory services to Client.


Now therefore, in consideration of the mutual promises and covenants set forth
in this Agreement, the receipt and sufficiency of which hereby acknowledged, the
parties hereto agree as follows:


1.
Consulting Services

 
The Client hereby retains the Consultant as an independent consultant to the
Client and the Consultant hereby accepts and agrees to such retention. The
services provided by the Consultant are:



 
(a)
Product Description: Create marketing material that showcases the Client’s
Company. This will also include electronic distribution of the investor brochure
to new investors featuring dynamic content to include: any content supplied by
the Client, Interviews and multi-media material, research reports, filings,
press releases, stock quotes, charts, web links and other information as
determined by the Client and Interactive Investors. Interactive Investors may
choose to edit or delete any content in its sole discretion.



 
(b)
Package Includes:

 
a.
Content aggregation/editing

 
b.
Package Development

 
c.
Copywriting, Replication and Printing, Shipping and Delivery to Distribution
point

 
d.
All Pre and Post Production Labor

 
e.
Server and data usage

 
 
It is acknowledged and agreed by the Client that Consultant carries no
professional licenses, and is not rendering legal advice or performing
accounting services, nor acting as an investment advisor or brokerage/dealer
within the meaning of the applicable state and federal securities laws. The
services of Consultant shall not be exclusive nor shall Consultant be required
to render any specific number of hours or assign specific personnel to the
Client or its projects.

 
 
1

--------------------------------------------------------------------------------

 

 
2.
Independent Contractor

 
Consultant agrees to perform its consulting duties hereto as an independent
contractor. Nothing contained herein shall be considered to as cheating an
employer-employee relationship between the parties to this Agreement. The Client
shall not make social security, worker’s compensation or unemployment insurance
payments on behalf of Consultant.



 
The parties hereto acknowledge and agree that Consultant cannot guarantee the
results or effectiveness of any of the services rendered by Consultant. Rather,
Consultant shall conduct its operations and provide its services in a
professional manner and in accordance with good industry practice. Consultant
will use its best efforts and does not promise results.



3.
Time, Place and Manner of Performance

 
The Consultant shall be available for advice and counsel to the officers and
directors of the Client as such reasonable and convenient times and places as
may be mutually agreed upon. Except as aforesaid, the time, place and manner of
the performance of the services hereunder, including the amount of time to be
allocated by the Consultant to any specific service, shall be determined at the
sole discretion of the Consultant.



4.
Compensation

 
In providing the foregoing services, Consultant shall be responsible for all
costs incurred. Client shall pay Consultantfor its services hereunder as
follows:



 
(a)
Client shall pay a total of $1,750,000.00 by bank wire to Interactive Investors
Inc. The first payment of $1,350,000 is due upon transaction closing. The
remainder of $400,000 will be due in one month from the signing of this
contract.



 
(b)
To transfer 1,000,000 shares of Valor Gold Corp. (OTCBB: VGLD) restricted stock
to Consultant upon signing of this agreement.



 
(c)
The restricted stock listed in 4(b), is irrevocable stock and can never be
cancelled.



5.
Client’s Representations

 
The Client represents that it is in compliance with all applicable Securities
and Exchange Commission reporting and accounting requirements and all applicable
requirements of FINRA or and stock exchange. The Client further represents that
it has not been and is not the subject of any enforcement preceding or
injunction by the Securities and Exchange Commission or any state securities
agency.

 
 
2

--------------------------------------------------------------------------------

 
 
6.
Consultant Representations



Consultant (on its own behalf and on behalf of any and all related parties,
affiliates, owners, members, employees, officers, and directors) agrees it (and
such persons) will comply with all laws, rules and regulations related to the
activities on behalf of the Client contemplated pursuant to this Agreement. 
Consultant shall provide a prominent notice on all newsletters and
websites/webcasts/interview materials and other communications with investors or
prospective investors in which Consultant may be reasonably deemed to be giving
advice or making a recommendation that Consultant has been compensated for its
services and received stock of the Client (directly or indirectly) specifically
referencing Client by name and the number of shares received (directly or
indirectly) and will profit from its promotional activities for Client,
including the number of shares and whether it has or will be making sales during
any period. Consultant agrees that it will not conceal at any time if it will,
directly or indirectly, be selling shares while promoting the stock and
recommending that investors purchase the stock of Client.  Consultant covenants
and agrees that it will at all times engage in acts, practices and courses of
business that comply with Section 17(a) and (b) of the Securities Act of 1933,
as amended, as well as Section 10(b) of the Securities Exchange Act of 1934, as
amended, and has adopted policies and procedures adequate to assure all of
Consultant’s personnel are aware of the limitation on their activities, and the
disclosure obligations, imposed by such laws and the rules and regulations
promulgated thereunder.  Consultant is aware that the federal securities laws
restrict trading in the Client securities while in possession of material
non-public information concerning the Client as well as the Requirements of
Regulation FD that prohibit communications of material non public information,
and the requirements thereof in the event of an unintentional or inadvertent non
public disclosure.  Consultant agrees to immediately inform Client in the event
that an actual or potential Regulation FD disclosure has occurred and assist
counsel in the method by which corrective steps should be taken.  Client
acknowledges that with respect to any Company securities now or at any time
hereafter beneficially owned by Consultant or any of its affiliates,  that he
will refrain from trading in the Company’s securities while he or any such
affiliate is in possession of material non-public information concerning the
Company, its financial condition, or its business and affairs or prospects.


7.
Termination

(a)
Consultant’s relationship with the Client hereunder may be terminated for any
reason whatsoever, at any time, by either party, upon fifteen (15) days of
written prior notice.



(b)
This Agreement may be terminated by either party upon giving written notice

 
to the other party if the other party is in default hereunder and such default
is not cured within fifteen (15) days of receipt of written notice of such
default.



(c)
Consultant and Client shall have the right and discretion to terminate this
Agreement immediately should the other party in performing their duties
hereunder, violate any law, ordinance, permit or regulation of any governmental
entity, except for violations which either singularly or in the aggregate do not
have of will not have a material adverse effect on the operations of the Client.

 
 
3

--------------------------------------------------------------------------------

 

 
(d)
In the Event of any termination hereunder all shares or funds due to or paid to
the Consultant through the date of termination shall be fully earned and
non-refundable and the parties shall have no further responsibilities to each
other except that the Client shall be responsible to make any and all payments
if any, due to the Consultant through the date of the termination and the
Consultant shall be responsible to comply with the provisions of section 10
hereof.



8.
Conflict of Interest

 
The Consultant shall be free to perform services for other persons. The
Consultant will notify the Client of its performance of consultant services for
any other person, which could conflict with its obligations under the Agreement.
Upon receiving such notice, the Client may terminate this Agreement or consent
to the Consultant’s outside consulting activities; failure to terminate, this
Agreement within seven (7) business days of receipt of written notice of
conflict shall constitute the Client’s ongoing consent to the Consultant’s
outside consulting services.



9.
Disclaimer of Responsibility of Act of the Client

 
In no event shall Consultant be required by this Agreement to represent or make
management decisions for the Client. Consultant shall under no circumstances be
liable for any expense incurred or loss suffered by the Client as a consequence
of such decisions, made by the Client or any affiliates or subsidiaries of the
Client.



10.
Indemnification

(a)
The Client shall protect, defend indemnify and hold Consultant and its assigns
and attorneys, accountants, employees, officers and director harmless from and
against all losses, liabilities, damages, judgments, claims, counterclaims,
demands, actions, proceedings, costs and expenses (including reasonable
attorney’s fees) of every kind and character resulting from, relating to or
arising out of (a) the inaccuracy, non-fulfillment or breach of any
representation, warranty, covenant or agreement made by the Client herein, or
(b) negligent of willful misconduct, occurring during the term thereof with
respect to any of the decisions made by the Client (c) a violation by the Client
of state or federal securities laws.



(b)
The Consultant shall protect, defend, indemnify and hold Client and its assigns
and attorneys, accountants, employees, officers and director harmless form and
against all losses, damages, judgments, claims, counterclaims, demands, actions,
proceedings, costs and expenses (including reasonable attorney’s fees) of every
kind and character resulting from, relating to or arising out of (a) the
inaccuracy, non-fulfillment or breach of any representation, warranty, covenant
or agreement made by the Consultant herein, or (b) negligent of willful
misconduct, occurring during the term thereof with respect to any of the
decisions made by the Consultant (c) a violation by the Consultant of state or
federal securities laws.

 
 
4

--------------------------------------------------------------------------------

 

 
(c)
This Agreement constitutes and embodies the entire understanding and agreement
of the parties and supersedes and replaces all other or prior understandings,
agreements and negotiations between the parties.



15.
Waiver and Modifications

 
Any Waiver, alteration, or modification of any of the provisions of this
Agreement shall be valid only if made in writing and signed by the parties
hereto. Each party hereto, may waive any of its rights hereunder without
affecting a waiver with respect to any subsequent occurrences or transactions
hereof.



16.
Binding Arbitration

 
Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules and judgment on
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The arbitration shall be conducted in New York county, New
York.



17.
Counterparts and Facsimile Signature

 
This Agreement may be executed simultaneously in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by exchange of facsimile copies bearing the facsimile signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.



 
In witness whereof, the parties hereto have duly executed and delivered this
Agreement, effective as of the date set forth above.



 
Consultant: Interactive Investors, Inc.




 
By:
Date:

 
Adrian James, President and Chief Executive Officer





 
Client: Valor Gold Corp.





 
By: __________________________Date: ____________________

 
Art Leger, President

 
 
5
 
 